                                                                              JA
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 9


                                                                                      Aug 31, 2020
                           UNITED STATES DISTRICT COURT
                           SO UTH ERN DISTRICT OF FLORIDA

              20-20188-CR-GAYLES/OTAZO-REYES
                     C ase No.
                                    18U.S.C.j1349
                                    18U.S.C.j982
 UN ITED STA TES O F A M ER IC A

 VS.

 STUAR T LEW IS,

              Defendant.
                                           /

                                       IN FO R M AT IO N

        TheUnited StatesAttorney charges:

                                 GENER AL ALLEGATIONS

        Atalltim esmaterialto thislnfonnation:

                                   The C arecreditProzram

        1.     Synchrony Bank (tçsyncllrony Bank''),afederally insuredbnnk,wasaûûtinancial
 institution''asdetinedby Title 18,United StatesCode,Section 20.

               Synchrony Bank offered to the public Carecredit,a health care creditcard that

 could beused to pay forout-of-pocketmedicalexpensesnotcovered by medicalinsurance,and

 provided by a pre-approved network ofhealth care providerswho wereenrolled with Carecredit.

 Hea1th care providerswho applied to participateinthe Carecreditnetwork and wereapproved by

  Synchrony Bank could offer Carecredit cards to their patients. Providers who enrolled in

  Carecreditagreed to abide by,am ong others,the follow ing term s,each of which w asm atelialto

  Synchrony Bnnk:

         a.     Patients'Carecreditaccountscould only becharged forcostsincurred orservices
    Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 9



                   actually rendered within thirty daysofa charge;
l           b.     Carecredit providers could only process charges for the sale of goods or care

                   rendered by the provider enzolled w ith the Carecreditprogrnm ;and

            C.      Carecreditprovidersora m emberoftheprovider'sstaffwererequired to inform

                   Carecreditcardholders(i.e.,thepatientsreceiving the services)thatthe deferred
                   interestprogram forCarecreditcardscarried an annualpercentage rateof26.99.

                         The D efendant.Related C om panies.and Individuals

                   DefendantSTUART LEW IS wasa residentofPalm Beach County and a doctor

     ofosteopathicmedicine(tçD.O.'').
            4.     DynamicM edicalServices,lnc.(çlDynnmicM edical'')wasacorporationorganized
     tm der the law s ofthe State of Florida w ith a principalplace of business located at 1490 W 49th

     Place,Suite204,Hialeah,Florida 33321.

            5.     D ennis N obbe w as a resident of M iam i-D ade County, a chiropractic m edical

     doctor,andthepresidentofDynnmicM edicalServices.In oraround2010,Nobbewasterm inated

     from theCarecreditprogram asa resultofengaging in lçrisky''transactions.

                         C onspiracy to C om m itW ire Fraud and Bank Fraud
                                           (18U.S.C.j1349)
            From in oraround June 2018,and continuing through in orarotmd November 2019,in

     M iami-DadeCounty,in theSouthern DistrictofFlorida,and elsewhere,thedefendant,

                                           STU A RT LE W IS,

     did willfully,thatis,with the intentto furtherthe objectsofthe conspiracy,and knowingly
     com bine,conspire,confederate,and agree w ith DennisN obbe and others know n and unknown to
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 9



theUnited StatesAttorney to comm itcertain offensesagainsttheUnited States,thatis:

       a.    to knowingly and with the intentto defraud,devise and intend to devisea schem e

              andartiiscetodefraudand forobtainingmoneyandpropertyby meansofm aterially

              false and fraudulent pretenses,representations,and promises,knowing thatthe

              pretenses,representations,andprom iseswerefalseand fraudulentwhen m ade,and

              did knowingly transmit and cause to be tlunsmitted, by means of wire

              com munication in interstate comm erce,certain writings,signs,signals,picttzres,

              and sotmds,forthe purpose ofexecuting the scheme and artiice,in violation of

              Title 18,United StatesCode,Section 1343;and

       b.     toknowingly,andwiththeintenttodefraud,execute,andcausetheexecutionotla
              schem e and artifice to defraud one or more financial institutions, including

              Synchrony Bank,which scheme and artifke would em ploy a m aterialfalsehood,

              and to knowingly execute,and cause the execution of,a schem e and artitice to

              obtain moneysand fundsowned by,and underthe custody and controlof,one or

              m ore Enancial institutions, by m eans of false and fraudulent pretenses,

              representations,and prom ises relating to a materialfact,in violation ofTitle 18,

              United StatesCode,Section 1344(1)and(2).
                                 Purpose of the Conspiracv

        6.     Itwas a purpose ofthe conspiracy forthe defendantand his co-conspirators to

 unlae llyenùchthemselvesby,nmong otherthings:(a)submittingandcausingthesubmission
  offalseandfraudulent(i)applicationstoSynchronyBnnkforCarecreditaccotmts;and(ii)claims
  to Synchrony Bank forservicesthatweremedically unnecessary,neverprovided,notprovided as
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 9



represented,and noteligible forpaymentthrough Carecredit;(b)concealing thesubmission of
 falseandfraudulentclaimstoSynclzronyBank;and(c)divertingfraudproceedsfortheirpersonal
 useand benetk,theuse and benetitofothers,and to furtherthe fraud.

                           M annerand M eansoftheConspiracv

       The manner and m eans by which the defendant and his co-conspirators sought to

 accomplishtheobjectsandpurposeoftheconspiracy included,amongothers:
               STUART LEW IS subm itted afalseand fraudulentapplication to Synchrony Bank

 to become an approved health careproviderin the Carecreditnetwork,in which LEW IS falsely

 represented that LEW IS would provide treatm entto Carecredit patients,and thatCarecredit

 patientswould only bebilled forservicesactually rendered within thirty daysofachargeto their

 Carecreditaccotmt. ln so doing,LEW IS concealed from Syncllrony Bank thatDennisNobbe,

 ratherthan LEW IS,would betheperson treating and charging theCarecreditpatients.

        8.     DermisNobbe encotlraged hispatientsathischiropracticclinic,Dynam icM edical,

 to open Carecreditconsum eraccounts,and concealed from thesepatientsthe faetthathewasnot

 an authorized Carecreditprovider.
               STUART LEW IS and DennisNobbeusedLEW IS'SCarecreditprovideraccotmt

 to subm itand cause to be submitted chargesto the Carecreditconsum eraccounts forDynamic

 M edical's patients forservicesthatw ere performed by DennisN obbe ratherthan LEW IS,that

 were notperformed atall,and thatwere notrendered within thirty days ofthe chargesto these

  Carecreditaccounts,and thus,werenoteligibleforpaym entthrough Carecredit.

         10.   Upon achargeplaced on aDynam icM edicalpatient'sCarecreditaecountthrough

  STUART LEW IS, Carecredit would deposit,via interstate wire comm unication, into bank


                                              4
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 5 of 9



accounts controlled by LEW IS,the amotmt charged to a patientaccount,less processing and

transaction fees.

       11.    A s a result of such false and fraudulent charges to D ynnm ic M edical patients'

Carecredit cards under the nam e of STUA R T LEW IS, Synchrony Bank paid approxim ately

$713,876 into bank accountscontrolled by LEW IS.

       12.    STUART LEW IS wired approximately $678,488 offundsthatwere falsely and
fraudulently obtained from Syncllrony Bankto DennisN obbe,via interstatewirecomm tmlcation.

LEW ISretained approxim ately $22,480ofthe falsely and fraudulently obtained Carecreditfunds
forhimself,forhispersonaluseand benetk and theuseand benefitofothers.

       A11in violation ofTitle 18,United StatesCode,Section 1349.

                                       FO R FEIT UR E
                                      (18U.S.C.j982)
       1.     Theallegationsofthislnformation arehereby re-alleged and by thisreferencefully

incorporated herein forthe pum ose ofalleging forfeitureto the United Statesofcertain property

in which thedefendant,STUART LEW IS,hasan interest.

              Upon conviction ofa violation,or conspiracy to com mita violation,ofTitle 18,

United States Code,Sections 1343 or 1344,as alleged in this Information,the defendantshall

forfeittotheUnited Statesanypropertyconstituting,orderived from ,proceedstheperson obtained

directly or indirectly,as the result of such violation,pursuant to Title 18,United States Code,

Section982(a)(2)(A).
              Thepropertysubjecttoforfeitureasaresultoftheallegedoffensesincludes,butis
notlimitedto,aforfeituremoneyjudgmentof$22,480.
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 6 of 9



       A11pursuantto Title 18,United StatesCode,Section 982 and theprocedures setforth in

Title21,United StatesCode,Section 853,asincorporated by Title 18,United StatesCode,Section

 982(b)(1).

                                           t                  >
                                          AIUANA FAJARDO ORSHA
                                          U N ITED STATES ATTO RN EY
                                          SOUTHERN DISTRJCT OF FLORIDA

                                          RO BERT ZIN K
                                          CH IEF
                                          CRIM FN AL D IV ISION ,FR AU D SECTION
                                          U .s.DEPA RTM EN T O F JU STICE

                                          A LLA N M ED IN A
                                          D EPU TY CH IEF
                                          CRIM m A L D IV ISION ,FRA UD SECTION
                                          U.s.DEPARTM ENT OF JUSTICE



                                    By:                         - k
                                          SAR A CL G A
                                          TRIAL ATTORNEY
                                          CRIM INAL DIVISION ,FRAUD SECTION
                                          U .s.DEPA RTM EN T OF JU STICE
  Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 7 of 9
                                            UNITED STATES DISTRICT CO URT
                                           SO UTH ERN DISTRICT OF FLO RIDA

UNITED STATESO F AM ERICA                                    CASE NO .                              -


 V.
                                                             CERTIFICATE O F TRIA L ATTO RNEY.
STUART LEW IS,
                                                             Superseding CaseInform ation:
                            Defendant.         /
CourtDivision'
             .(Selectone)                                    New defendantts)           Yes             No
z      M iami             K ey W est                         Num berofnew defendants
       FTL                W PB           FTP                 Totalnum berofcounts

                lhave carefully considered the allegationsofthe indictment, thenumberofdefendants,the numberof
                probable witnessesandthelegalcomplexitiesofthe lndictm ent/lnformation attachedhereto.
                lam aware thatthe information supplied on thisstatementwillbe relied upon by the Judges ofthis
                Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title28 U.S.C.Section3161.
                lnterpreter:      (YesorNo)             No
                Listlanguage and/ordialect
                Thiscase willtake 0 daysforthe partiestotry.
                Pleasecheck appropriate category and type ofoffense listedbelow:
                (Checkonlyone)                                       (Checkonlyone)

       l        0to 5 days                         ?'                Petty
       11       6to 10days                                           M inor
       l1I      11to 20 days                                         M isdem .
       IV       21to 60 days                                         Felony             ?'
       V        61daysand over
       6.       HasthiscasepreviouslybeenfiledinthisDistrictCourt?                    (YesorNo)         No
        lfyes:Judge                                          CaseNo.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?                  (YesorNo)           NO
        lfyes:M agistrate CaseNo.
        Relatedm iscellaneousnumbers:                            -
        Defendantts)infederalcustodyasof
        Defendantts)in statecustodyasof
        Rule20from theDistrictof
        lsthisapotentialdeathpenaltycase?(YesorNo)                     No
                Doesthiscaseoriginatefrom a matterpending in theCentralRegion ofthe U.S.Attorney'sOffice
                priortoAugust9,20l3(M ag.JudgeAlicia0.Valle)?                         Yes               No ?'
       8.       Doesthiscaseoriginatefrom am atterpending intheNorthern Region ofthe U.S. Attorney'sOffice
                priortoAugust8,2014(M ag.JudgeShaniekM aynard)?                       Yes               No ?'
                Doesthiscaseoriginate from a matterpending in the CentralRegion ofthe U .S.Attorney'sOftice
                priortoOctober3,20l9(M ag.JudgeJaredStrauss)?                         Yes               No z
                                                                                                '
                                                                                            .

                                                                     SARA C    N
                                                                     DOJTRIM AT ORNEY
.penalty sheetts)attached                                            COURT ID No.A5502508
Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 8 of 9



                         UNITED STATES DISTRICT COURT
                         SO UT H ER N DISTR IC T O F FLO RIDA


                                   PEN AL TY SH EET

D efendant's Nam e:                 STU A RT LEW IS

C ase N o:

Count#:

   Title 18-U nited States CodemSection 1349

   Conspiracv to Com m itW ire Fraud and Bank Fraud

WM ax Penaltv: Twentv (20)vears'imprisonment

Count#:




WM ax Penalw :

Count#:




#M ax Penalty'
             .

Count#:




*M ax Penaltv:

*Refers only to possible term of incarceration,doesnotinclude possible fines,restitution,
specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
    Case 1:20-cr-20188-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 9 of 9

AO 455(Rev.01/09)WaiverofanIndictment

                                U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

               United StatesofAmerica                 )
                                                      )     CaseNo.
                                                      )
                   STUART LEW IS                      )
                      Defendant                       )
                                        W AIVER OF AN INDICTM ENT

       IunderstandthatIhavebeen accused ofoneormoreoffensespunishableby im prisonm entform orethan one
year. lwasadvised in open courtofmy rightsand thenatureoftheproposed chargesagainstme.

       Afterreceiving thisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecution by
information.




                                                                       Printednameofdefendant'
                                                                                             sattorney




                                                                         Judge'
                                                                              sprintednameand title
